                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                             )
                                                      )
                         Plaintiff,                   )
                                                      )
vs.                                                   )               19-CR-00940 JCH
                                                      )
BRANDON CHARLEY,                                      )
                                                      )
                         Defendant.                   )

                DEFENDANT’S MOTION FOR COMPULSORY PROCESS
       Defendant Brandon Charley, by and through his counsel of record, Jason Bowles of the

Bowles Law Firm and Robert Gorence of Gorence & Oliveros, P.C., hereby requests an Order

from the Court ordering the U.S. Marshal Service to locate and effectuate service upon the

witnesses in this matter and to direct the government to provide all necessary biographical

information to the U.S. Marshal Service. As grounds for this motion, Mr. Charley states as

follows:

       1.      Ms. Charley was arraigned on April 3, 2019, and was subsequently released on

conditions to La Pasada Halfway House on or about August 14, 2019.

       2.      Trial of this matter is currently set to commence on January 6, 2020.

       3.      At the trial of this matter, Mr. Charley seeks to call witnesses identified on his

Witness List (Doc. 108), filed on October 22, 2019, in order to demonstrate that his actions were

in defense of another.

       4.      Because in the government provided discovery, the dates of birth, social security

numbers and addresses for the various witnesses in this case have been redacted, Mr. Charley

requests that the procedure outlined by Judge Vazquez in her October 20, 2016 Order (Doc. 57)

entered in United States of America v. Cornelia Tapaha, 16-cr-1099, be followed. Namely, (1)
the Clerk’s Office issues blank, signed and sealed, subpoenas to defense counsel, (2) defense

counsel completes the subpoenas with each witness’ name, then delivers the subpoenas to

counsel for the government, (3) government counsel adds the biographical information to the

subpoenas for each witness and (4) government counsel then delivers the subpoenas to the U.S.

Marshal Service for service on the witnesses.

       5.         As such, Mr. Charley requests that the government provide biographical

identifiers to the U.S. Marshal Service and that this Court order the U.S. Marshal Service to

locate and effectuate service of process upon all of the individuals listed in Defendant’s Witness

List (Doc. 108).

       6.         Undersigned counsel has contacted AUSA Joseph Spindle and he does not object

to this Motion.

       WHEREFORE, Defendant Brandon Charley respectfully requests that this Court order

the U.S. Marshal Service to locate and effectuate service of process upon all of the individuals

listed on Defendant’s Witness List and that the government be directed to provide all necessary

biographical information to the U.S. Marshal Service, and for such other relief as this Court

deems just.

                                               Respectfully submitted,

                                               /s/ Jason Bowles
                                               Jason Bowles
                                               Bowles Law Firm
                                               P.O. Box 25186
                                               Albuquerque, N.M. 87125-5186
                                               (505) 217-2680
                                               jason@bowles-lawfirm.com

                                               and




                                                  2
                                            Robert J. Gorence
                                            Gorence & Oliveros, P.C.
                                            300 Central Avenue SW, Suite 1000E
                                            Albuquerque, NM 87102
                                            (505) 244-0214
                                            gorence@golaw.us

                                            Attorneys for Defendant Brandon Charley

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 22nd day of October, 2019, I filed the foregoing
electronically through the Court’s CM/ECF system, which caused the following counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Joseph Spindle, Attorney for the United States
       Joseph.Spindle@usdoj.gov

       Letitia Simms, Attorney for the United States
       Letitia.simms@usdoj.gov



/s/ Robert J. Gorence
Robert J. Gorence
Gorence & Oliveros, P.C.




                                               3
